EXHIBIT A
 
Exhibit 10.21


ASSIGNMENT AND CONTRIBUTION AGREEMENT


THIS ASSIGNMENT AND CONTRIBUTION AGREEMENT (this “Agreement”) is made and
entered into effective as of February 25, 2008, by and between Manhattan
Pharmaceuticals, Inc., a Delaware corporation (“MHA”), Hedrin Pharmaceuticals
K/S, a Danish limited liability partnership (“Newco”) and, for the purposes of
Article 6 only, Nordic Biotech Venture Fund II K/S, a Danish limited liability
partnership (“Nordic”).


WHEREAS, MHA and Nordic have entered into a Joint Venture Agreement dated as of
January 31, 2008 (the “Joint Venture Agreement”) pursuant to which Newco has
been newly formed and capitalized by Nordic for the purpose of holding and
commercializing the Assets (as defined below); and


WHEREAS, subject to and in accordance with the terms and conditions of this
Agreement: (i) MHA desires to assign the Assets and transfer the Assumed
Liabilities (as defined below) to Newco, and Newco desires to acquire the Assets
and assume the Assumed Liabilities from MHA; and (ii) as consideration for the
assignment of the Assets, in addition to the assumption of the Assumed
Liabilities, Newco desires to pay to MHA, and MHA desires to receive, the Cash
Payments (as defined below) and the Equity Payments (as defined below).


NOW, THEREFORE, in consideration of the premises and the representations,
warranties and covenants herein contained and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:


1. DEFINITIONS
 
In this Agreement, capitalized terms not otherwise defined herein shall have the
meanings assigned to them in the Joint Venture Agreement, and the following
terms have the following meanings, unless otherwise defined herein:
 
“Assets” means all right, title and interest of MHA in, to and under (i) the
Hedrin Agreements, (ii) all regulatory applications, approvals, worldwide
product registrations and associated materials relating to the Licensed Products
(as defined in the Hedrin License), (iii) all contracts (other than the Hedrin
Agreements) solely relating to the Licensed Products, as listed on Appendix A
(the “Other Assigned Contracts”), (iv) all promotional and informational
materials in MHA’s possession or under its control used in connection with the
Licensed Products, (v) all Licensed Products held by or on behalf of MHA in
inventory or as samples, including any Clinical Supply (as defined in the Supply
Agreement), (vi) the Scientific Data, including any rights of access that MHA
has to the Scientific Data, and (vii) copies of all other files, records, books,
documents, data, plans and proposals of MHA relating principally to the Licensed
Products, whether in written, electronic, visual or other form, redacted as
necessary to delete all files, records, books, documents, data, plans and
proposals respecting or including other products of MHA and/or aspects of its
business.


--------------------------------------------------------------------------------



“Assumed Liabilities” means all obligations and liabilities of MHA under the
Hedrin Agreements and the Other Assigned Contracts arising on or after the
Closing Date. 
 
“Hedrin Agreements” means the agreements identified as such on Appendix A
attached hereto.
 
“Hedrin License” means that certain Exclusive License Agreement for “Hedrin”
among Thornton & Ross, Ltd., Kerris, S.A. and Manhattan Pharmaceuticals, Inc.,
dated June 26, 2007.
 
“Hedrin Patent Rights” means: (i) U.S. Patent Application Serial No. 11/705,389
and (ii) Canadian Patent Application No. 2,381,106.
 
“Hedrin Product” shall mean the “Products,” as defined in that certain Supply
Agreement between Thornton & Ross, Ltd. and Manhattan Pharmaceuticals, Inc.,
dated June 26, 2007, for use by humans in the treatment of infestations of head
lice, body lice, pubic lice and scabies mites.
 
“Liens” means all liens, claims and encumbrances of any kind or nature,
including, without limitation, sublicenses.
 
“Permitted Liens” means the Liens listed on Appendix B attached hereto.
 
“Scientific Data” means all available laboratory and all clinical data,
including raw data and reports created by MHA or any third party on behalf of
MHA or in the possession of MHA, in connection with the Licensed Products (as
defined in the Hedrin License).
 
“Supply Agreement” means that certain Supply Agreement between Thornton & Ross,
Ltd. and Manhattan Pharmaceuticals, Inc., dated June 26, 2007.
 
2. CONTRIBUTION OF ASSETS; ASSUMPTION OF ASSUMED LIABILITIES.
 
2.1 Contribution of Assets.
 
In consideration of and subject to Newco’s payment of the Cash Payments and the
Equity Payments and assumption of the Assumed Liabilities, MHA hereby transfers,
sells, conveys, assigns, and delivers to Newco all of its right, title and
interest in and to the Assets, free and clear of any Liens, other than Permitted
Liens. Upon Newco’s reasonable request from time to time, MHA shall execute and
deliver to Newco such bills of sale, endorsements, assignments and other good
and sufficient instruments of assignment, transfer and conveyance, in form and
substance reasonably satisfactory to Newco, as shall be necessary to vest in
Newco all of MHA’s right, title and interest in and to the Assets.
 
2.2 Assumption of Assumed Liabilities.
 
MHA hereby transfers to Newco and Newco hereby assumes, and will satisfy and
perform when due, the Assumed Liabilities.

-2-

--------------------------------------------------------------------------------


 
3. REPRESENTATIONS AND WARRANTIES OF MHA.
 
MHA hereby represents and warrants to Newco as of the Closing Date as follows:
 
3.1 Organization, Authority, Etc.
 
MHA is a corporation duly organized, validly existing and in good standing under
the laws of the State of Delaware. MHA has the requisite corporate power and
authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby. The execution and delivery of this Agreement
by MHA and the consummation by MHA of the transactions contemplated hereby have
been duly authorized by all necessary corporate action on the part of MHA. This
Agreement at the time delivered will have been duly executed and delivered by
MHA and constitute a legal, valid and binding obligation of MHA enforceable
against MHA in accordance with its terms, except as the same may be limited by
bankruptcy, insolvency, moratorium, reorganization or other laws of general
applicability relating to or affecting the enforcement of creditors’ rights and
general principles of equity.
 
3.2 No Conflict.
 
The execution, delivery and performance by MHA of this Agreement and the
consummation by MHA of the transactions contemplated hereby will not require any
notice to, filing with, or the consent, approval or authorization of, any third
party. Neither the execution and delivery by MHA of this Agreement nor the
consummation of the transactions contemplated hereby by MHA will: (i) require
the consent, license, permit, waiver, approval, authorization or other action
of, by or with respect to, or registration, declaration or filing with, any
governmental authority or any other person; (ii) constitute a default (with or
without notice or lapse of time or both) under, violate or conflict with, or
give rise to a right of termination, cancellation or acceleration or to a loss
of a material benefit under, any judgment, order, writ, decree, judgment,
license, instrument or agreement to which MHA is a party or by which MHA is
bound; or (iii) constitute a violation by MHA of any law, regulation, order or
other governmental requirement applicable to MHA.
 
3.3 Title.
 
Immediately prior to giving effect to the transactions contemplated hereby, MHA
is the sole owner of, and has good and marketable title to, the Assets, free and
clear of any Liens other than Permitted Liens.
 
3.4 Hedrin Agreements.
 
Neither MHA, nor to MHA’s knowledge any other party to any of the Hedrin
Agreements, is in breach of any of the Hedrin Agreements, and no condition or
set of facts exists which, with notice, lapse of time or both would constitute a
default thereunder on the part of MHA or, to MHA’s knowledge, on the part of any
other party thereto.

-3-

--------------------------------------------------------------------------------



3.5 Intellectual Property.
 
Except as set forth on Schedule 3.5 attached hereto: (i) except for prosecution
of the patent applications included in the Hedrin Patent Rights in the ordinary
course, there are no interferences or other adversarial proceedings pending, or
to MHA’s knowledge threatened, with regard to any of the Hedrin Patent Rights;
and (ii) to the knowledge of MHA, the marketing and sale of the Hedrin Product
in the United States and Canada for use by humans in the treatment of
infestations of head lice, body lice, pubic lice and scabies mites would not
constitute an infringement of any United States or Canadian patent validly
issued and existing as of the Closing Date or a misappropriation of any trade
secret rights of any third party. MHA has made available to Newco (or Nordic)
all available Scientific Data.
 
3.6 Assets.
 
Except as set forth on Schedule 3.6 attached hereto, the Assets constitute all
of the assets in MHA’s possession or control necessary to develop and
commercialize the Licensed Products.
 
3.7 Royalty Term.
 
The Royalty Term (as defined in the Hedrin License) has not commenced.
 
3.8 Durminster Agreement.
 
MHA has not received any (i) request to consent to an amendment or termination
of the Durminster Agreement (as defined in the Hedrin License) or (ii) notice
that any party is in default of the Durminster Agreement.
 
3.9 Milestone Payments
 
The Milestone Payment (as defined in the Hedrin License) set forth in Section
6.6.1 of the Hedrin License has been fully paid and no further obligation exists
thereunder. The conditions for the Milestone Payments set forth in Sections
6.6.2 through 6.6.7 of the Hedrin License have not yet been satisfied.
 
3.10 Agency Communications
 
MHA has provided Newco (or Nordic) with all communications (written, electronic
and oral) received by or in the possession of MHA from the U.S. Food and Drug
Administration and any similar state, local, federal of foreign Competent
Authority (as defined in the Hedrin License) regarding the approvability or
approval of any Licensed Product, and no such communication indicates that the
U.S. Food and Drug Administration would not treat the Licensed Product as a
medical device under the Federal Food, Drug and Cosmetic Act.
 
3.11 No Other Representations or Warranties.
 
Except for the representations and warranties of MHA expressly set forth in this
Article 3, MHA makes no express or implied representation or warranty in
connection with the transactions contemplated by this Agreement.

-4-

--------------------------------------------------------------------------------


 
4. REPRESENTATIONS AND WARRANTIES OF NEWCO.
 
Newco hereby represents and warrants to MHA as of the Closing Date as follows:
 
4.1 Organization, Authority, Etc.
 
Newco is a Danish limited liability partnership duly organized, validly existing
and in good standing under the laws of Denmark. Newco has the requisite
partnership power and authority to execute and deliver this Agreement and to
consummate the transactions contemplated hereby. The execution and delivery of
this Agreement by Newco and the consummation by Newco of the transactions
contemplated hereby have been duly authorized by all necessary partnership
action on the part of Newco. This Agreement at the time delivered will have been
duly executed and delivered by Newco and constitute a legal, valid and binding
obligation of Newco enforceable against Newco in accordance with its terms,
except as the same may be limited by bankruptcy, insolvency, moratorium,
reorganization or other laws of general applicability relating to or affecting
the enforcement of creditors’ rights and general principles of equity.
 
4.2 No Conflict.
 
The execution, delivery and performance by Newco of this Agreement and the
consummation by Newco of the transactions contemplated hereby will not require
any notice to, filing with, or the consent, approval or authorization of, any
third party. Neither the execution and delivery by Newco of this Agreement nor
the consummation of the transactions contemplated hereby by Newco will: (i)
require the consent, license, permit, waiver, approval, authorization or other
action of, by or with respect to, or registration, declaration or filing with,
any governmental authority or any other person; (ii) constitute a default (with
or without notice or lapse of time or both) under, violate or conflict with, or
give rise to a right of termination, cancellation or acceleration or to a loss
of a material benefit under, any judgment, order, writ, decree, judgment,
license, instrument or agreement to which Newco is a party or by which Newco is
bound; or (iii) constitute a violation by Newco of any law, regulation, order or
other governmental requirement applicable to Newco.
 
4.3 No Other Representations or Warranties.
 
Except for the representations and warranties of Newco expressly set forth in
this Article 4 and in Section 5.2 below, Newco makes no express or implied
representation or warranty in connection with the transactions contemplated by
this Agreement.
 
5. CONSIDERATION.
 
5.1 Cash Payments and Equity Issuances.
 
(a) In consideration of the assignment of the Assets made to Newco in this
Agreement, in addition to the assumption of the Assumed Liabilities by Newco
pursuant to Section 2.2 hereof, Newco shall:


(i) upon the execution and delivery of this Agreement: (A) pay to MHA
US$2,000,000.00 in cash (the “Initial Cash Payment”) and (B) issue to MHA, and
deliver a certificate representing, 500 Partnership Shares of Newco (as defined
in the Limited Partnership Agreement of Newco dated as of the date hereof (the
“Partnership Agreement”)) evidencing the ownership thereof to MHA (the “Initial
Equity Issuance”); and

-5-

--------------------------------------------------------------------------------



(ii) upon the achievement of the Payment Milestone (as defined below): (A) pay
to MHA an additional US$1,500,000.00 in cash (the “Second Cash Payment” and,
together with the Initial Cash Payment, the “Cash Payments”) and (B) if
necessary to maintain MHA’s 50% ownership of outstanding Partnership Shares,
issue to MHA, and deliver a certificate representing, a number of additional
Partnership Shares of Newco that will constitute, together with the Initial
Equity Issuance, 50% of all outstanding Partnership Shares (the “Second Equity
Issuance” and, together with the Initial Equity Issuance, the “Equity
Issuances”).


(b) All Cash Payments made by Newco hereunder shall be made by wire transfer, in
US dollars, to an account specified in writing by MHA.


(c) Upon the Initial Equity Issuance, MHA shall own 50% of the outstanding
Partnership Shares of Newco. Upon the Second Equity Issuance, MHA shall own 50%
of the outstanding Partnership Shares of Newco (after giving effect to the
issuance of additional Partnership Shares, if any, to Nordic pursuant to the
Partnership Agreement).


5.2 Certain Representations and Warranties.
 
Newco hereby (with respect to clauses (a), (c) and (d) below) and at the time of
the Second Equity Issuance (with respect to clauses (b) through (d) below)
represents and warrants to MHA as follows:


(a) The authorized capital of Newco, immediately after the Initial Equity
Issuance, consists of 2,000 Partnership Shares, 1,000 of which are issued and
outstanding, 500 of which are owned, beneficially and of record, by Nordic and
500 of which are owned, beneficially and of record, by MHA.


(b) The authorized capital of Newco, immediately after the Second Equity
Issuance, if any, consists of 2,000 Partnership Shares, 1,000 of which are
owned, beneficially and of record, by Nordic, and 1,000 of which are owned,
beneficially and of record by MHA.


(c) All of the outstanding Partnership Shares of Newco have been duly
authorized, are fully paid and nonassessable and were issued in compliance with
all applicable Danish laws. Newco holds no Partnership Shares in its treasury.


(d) Except for (i) the Partnership Shares referred to in clauses (a) and (b) of
this Section 5.2, (ii) the obligation to issue Partnership Shares to MHA
pursuant to this Article 5, and (iii) the Partnership Agreement and the Joint
Venture Agreement, Newco has no class or series of Partnership Shares authorized
or outstanding and there are no outstanding options, warrants, rights (including
conversion or preemptive rights and rights of first refusal or similar rights)
or agreements, oral or in writing, to purchase or acquire from Newco any equity
or debt security, or any security convertible into or exchangeable for an equity
or debt security.

-6-

--------------------------------------------------------------------------------



5.3 Definition of Payment Milestone.
 
For purposes of this Agreement, the term “Payment Milestone” shall mean a final
determination from the U.S. Food and Drug Administration received prior to
September 30, 2008 that the Licensed Products will be regulated as a medical
device.
 
6. INDEMNIFICATION
 
6.1 Indemnification by MHA.
 
MHA will indemnify, defend and hold harmless Newco, Nordic and each of their
respective officers, directors, employees and agents (each, a “Newco
Indemnitee”) from and against any and all losses, costs, damages, judgments,
settlements, interest, taxes, fees or expenses (including all reasonable
attorneys’ fees, experts’ or consultants’ fees, expenses and costs)
(collectively, “Losses”) that may be incurred or paid by any of the Newco
Indemnitees to the extent arising out of or resulting from: (i) MHA’s breach of
any representation, warranty, covenant or other provision contained in this
Agreement or (ii) any all obligations and liabilities of MHA under the Hedrin
Agreements arising prior to the Closing Date.


6.2 Indemnification by Newco.
 
Newco will indemnify, defend and hold harmless MHA and its officers, directors,
employees and agents (each, a “MHA Indemnitee”) from and against any Losses that
may be incurred or paid by any of the MHA Indemnitees to the extent arising out
of or resulting from: (i) Newco’s breach of any representation, warranty,
covenant or other provision contained in this Agreement or (ii) the Assumed
Liabilities.


6.3 Indemnity Procedures.
 
If any claim or action is asserted that would entitle a MHA Indemnitee or Newco
Indemnitee to indemnification pursuant to either of the foregoing Section 6.1 or
Section 6.2 (a “Proceeding”), the Party who seeks indemnification will give
written notice thereof to the Party from whom indemnification is sought (the
“Indemnitor”) promptly (and in any event within fifteen (15) calendar days after
the service of the citation or summons); provided, however, that the failure of
the Party seeking indemnification to give timely notice hereunder will not
affect rights to indemnification hereunder, except to the extent that Indemnitor
demonstrates actual prejudice caused by such failure. Indemnitor may elect to
direct the defense or settlement of any such Proceeding by giving written notice
to the Party seeking indemnification, which election will be effective
immediately upon receipt by the Party seeking indemnification of such written
notice of election. The Indemnitor will have the right to employ counsel
reasonably acceptable to the Party seeking indemnification to defend any such
Proceeding, or to compromise, settle or otherwise dispose of the same, if the
Indemnitor deems it advisable to do so, all at the expense of the Indemnitor;
provided that the Indemnitor will not settle, or consent to any entry of
judgment in, any Proceeding without obtaining either: (i) an unconditional
release of the Party seeking indemnification (and its Affiliates and each of
their respective officers, directors, employees and agents) from all liability
with respect to all claims underlying such Proceeding; or (ii) the prior written
consent of the Party seeking indemnification. A Party seeking indemnification
will not settle, or consent to any entry of judgment, in any Proceeding without
obtaining the prior written consent of the Indemnitor. The Parties will fully
cooperate with each other in any such Proceeding and will make available to each
other any books or records useful for the defense of any such Proceeding.

-7-

--------------------------------------------------------------------------------



6.4 Indemnification as Sole Remedy.
 
Other than for specific performance and claims of common law fraud, the
indemnification provided in this Article 6, subject to the limitations set forth
herein, shall be the exclusive remedy available to MHA, Newco and Nordic, or any
of their respective affiliates, arising out of or relating to this Agreement,
the Assets or the Assumed Liabilities, and are in lieu of any and all other
rights and remedies which MHA, Newco or Nordic may have under this Agreement or
otherwise for monetary relief in connection with any of the foregoing.


7. GENERAL PROVISIONS.
 
7.1 Governing Law; Jurisdiction; Venue.
 
This Agreement, and any disputes arising directly or indirectly from this
Agreement, shall be governed by and construed and enforced in accordance with
the laws of the state of New York, without regard to conflict-of-laws rules. The
parties hereto hereby irrevocably and unconditionally (i) agree that any action
or proceeding arising out of or in connection with this Agreement shall be
brought only in the state courts located in the Borough of Manhattan in the
State of New York (the “NY Courts”), and not in any other state or federal court
in the United States of America or any court in any other country, (ii) consent
to submit to the exclusive jurisdiction of the NY Courts for purposes of any
action or proceeding arising out of or in connection with this Agreement, (iii)
waive any objection to the laying of venue of any such action or proceeding in
the NY Courts, and (iv) waive, and agree not to plead or to make, any claim that
any such action or proceeding brought in the NY Courts has been brought in an
improper or inconvenient forum.
 
7.2 Notices.
 
All notices, claims, demands and other communications hereunder shall be in
writing and shall be deemed given if delivered personally or by telecopier, one
business day after being sent by major overnight courier, or four business days
after being mailed by registered or certified mail (postage prepaid, return
receipt requested) to each party at its respective address set forth below (or
at such other address as any party hereto shall hereafter specify by notice in
writing to the other parties hereto).
 
Contact Information for Newco:
c/o Nordic Biotech Advisors
Østergade 5, 3rd floor
DK-1100 Copenhagen K
Denmark
Fax +45 70 20 12 64
E-mail: fs@nordic-biotech.com
Attn.: Florian Schönharting
Contact Information for MHA:
Manhattan Pharmaceuticals, Inc.
810 Seventh Avenue, 4th Floor
New York, NY 10019
Fax: (212) 582-3957
Attn: Chief Financial Officer
Email: mgmcguinness@manhattanpharma.com

 
-8-

--------------------------------------------------------------------------------



7.3 Entire Agreement.
 
This Agreement constitutes the entire agreement of the parties hereto with
respect to the transactions contemplated hereby and supersedes all other prior
agreements and understandings, both written and oral, among the parties or any
of them, with respect to the subject matter hereof.
 
7.4 Binding Effect; Assignment.
 
All the terms, provisions, covenants and conditions of this Agreement shall be
binding upon and inure to the benefit of and be enforceable by the parties
hereto and their respective heirs, executors, administrators, representatives,
successors and permitted assigns. This Agreement and the rights and obligations
of the parties hereto shall not be assigned or delegated by any party hereto
without the prior written consent of the other parties hereto.
 
7.5 Amendment; Waiver.
 
This Agreement may be amended, modified, superseded or canceled, and any of the
terms, provisions, representations, warranties, covenants or conditions hereof
may be waived, only by a written instrument executed by all parties hereto, or,
in the case of a waiver, by the party waiving compliance. The failure of any
party at any time or times to require performance of any provision hereof shall
in no manner affect the right to enforce the same. No waiver by any party of any
condition contained in this Agreement, or of the breach of any term, provisions,
representation, warranty or covenant contained in this Agreement, in any one or
more instances, shall be deemed to be or construed as a further or continuing
waiver of any such condition or breach, or as a waiver of any other condition or
of the breach of any other term, provision, representation, warranty or
covenant.
 
7.6 Execution and Delivery; Counterparts.
 
A facsimile, telecopy or other reproduction of this Agreement may be executed by
one or more parties hereto and such execution and delivery shall be considered
valid, binding and effective for all purposes. At the request of any party
hereto, all parties hereto agree to execute an original of this Agreement as
well as any facsimile, telecopy or other reproduction hereof. This Agreement may
be executed simultaneously in two or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.
 
7.7 Rules of Construction.
 
All references in this Agreement to Sections and other subdivisions refer to the
Sections and other subdivisions of this Agreement unless expressly provided
otherwise. The words “this Agreement,” “herein,” “hereof,” “hereby,”
“hereunder,” and words of similar import refer to this Agreement as a whole and
not to any particular subdivision unless expressly so limited. Whenever the
words “include,” “includes,” and “including” are used in this Agreement, such
words shall be deemed to be followed by the words “without limitation.” Each
reference herein to a Schedule or Exhibit refers to the item identified
separately in writing by the parties as the described Schedule or Exhibit to
this Agreement. All Schedules and Exhibits are hereby incorporated in and made a
part of this Agreement as if set forth in full herein.
 
(signature page follows)

-9-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered in their name and on their behalf as of the date first above written.


MANHATTAN PHARMACEUTICALS, INC.
 
By:
/s/ Michael McGuinness
Print Name:
 
Title:
CFO



HEDRIN PHARMACEUTICALS K/S


By:
/s/ Michael McGuinness
 
By:
/s/ Florian Schonharting
Print Name:
   
Print Name:
 
Title:
Director
 
Title:
Director



For the purposes of Article 6 only:


NORDIC BIOTECH VENTURE FUND II K/S


By:
     
By:
   
Print Name:
     
Print Name:
   
Title:
     
Title:
   


-10-

--------------------------------------------------------------------------------



APPENDIX A


HEDRIN AGREEMENTS


1. Exclusive License Agreement for “Hedrin” among Thornton & Ross, Ltd., Kerris,
S.A. and Manhattan Pharmaceuticals, Inc., dated June 26, 2007


2. Supply Agreement between Thornton & Ross, Ltd. and Manhattan Pharmaceuticals,
Inc., dated June 26, 2007


3. Deed of License among Durminster Limited, Thornton & Ross, Ltd., Kerris, S.A.
and Manhattan Pharmaceuticals, Inc., dated June 26, 2007


OTHER ASSIGNED CONTRACTS
 
None.


--------------------------------------------------------------------------------



APPENDIX B


PERMITTED LIENS


None.


--------------------------------------------------------------------------------




SCHEDULE 3.5


INTELLECTUAL PROPERTY


None.


--------------------------------------------------------------------------------



SCHEDULE 3.6


ASSETS


1. Cash and cash equivalents held by MHA;


2. right to receive services of MHA personnel (including, but not limited to,
the services to be provided under the Services Agreement); and


3. real property, plant and equipment of MHA


--------------------------------------------------------------------------------


 